Citation Nr: 0021559	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  89-04 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently rated as 
20 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and C. J.


INTRODUCTION

The veteran served on active duty from May 1976 to September 
1985.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In a decision dated in December 1996, the Board denied 
service connection for migratory arthralgia and bursitis, a 
left thumb disorder, gastroenteritis, right hand and wrist 
disorders and lumbar disc disease.  The Board also denied an 
increased rating for low back strain and a TDIU.  An 
increased rating for right knee tendinitis to 10 percent was 
granted by the Board in this decision.  

The veteran appealed the Board's December 1996 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 2000, Court affirmed the Board's 
December 1996 decision as to the issue of service connection 
for lumbar disc disease; the Court vacated the Board's 
decision as to the issues of an increased rating for low back 
strain and a TDIU and remanded these issues to the Board.  
The Court deemed the veteran to have abandoned her right to 
appeal the remaining claims addressed by the Board in the 
December 1996 decision, as she limited her appeal to only the 
aforementioned three matters.  See Bucklinger v. Brown, 5 
Vet. App. 435, 436 (1993). 


REMAND

In January 2000, the Court found that the veteran had 
submitted a well-grounded claim for an increased rating for 
low back strain, in light of the original diagnosis of low 
back pain that has remained unchanged and has been 
characterized by medical professionals as "chronic" and her 
testimony that her service-connected back 


condition has rendered her unemployable.  See Chisem v. 
Gober, 10 Vet. App. 526, 527-528 (1997); Allin v. Brown, 
10 Vet. App. 55, 57 (1997); Browder v. Brown, 
5 Vet. App. 268, 270 (1993) ("[Q]uestions settled on a former 
appeal of the same case are no longer open for review.... 
'the principle law of the case' has been applied to the 
application of the law in decisions of Federal courts in 
cases remanded to administrative agencies.").   

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Court has held that the duty to 
assist the veteran in obtaining and developing available facts 
and evidence to support the claim includes obtaining adequate 
VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
This duty also includes providing additional VA examinations 
by a specialist when recommended.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  The fulfillment of the statutory duty to 
assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The duty to assist 
includes an examination that adequately evaluates the 
functional impairment due to pain caused by the service-
connected back condition.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999).   

The issue of a higher rating for low back strain is 
inextricably intertwined with the claim for a TDIU.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, that 
issue is deferred at this time.  

This case is remanded to the RO for the following:

1.  The RO should afford the veteran the 
opportunity to submit or identify any 
additional evidence pertinent to the 
service-connected low back strain and 
TDIU claims.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should contact the veteran and 
ascertain if the veteran has received any 
VA, private, or other medical treatment 
for the low back disorder which is not 
presently in her claims folder.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain such 
records and associate them with the 
claims folder.  The RO must ensure that 
all relevant VA medical records are 
obtained.  

3.  The veteran should be afforded a VA 
orthopedic examination pertinent to the 
service-connected low back strain.  The 
claims folder and a separate copy of this 
remand must be made available to the 
examiner and reviewed before the 
examination.  Inasmuch as the veteran 
also has nonservice-connected lumbar disc 
disease, the examiner will have to try to 
distinguish the symptoms, manifestations 
and impairment due to that disorder from 
those related to the service-connected 
low back strain.  The examiner should 
respond to the following:

a)  Record all pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive ranges of the low back in 
terms of degrees; the examiner should 
also indicate the normal reference range 
of motion for the low back.  The examiner 
should identify the presence or absence 
of listing of the whole spine to the 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteoarthritic 
changes, or narrowing or irregularity of 
the joint space.  For any of the symptoms 
or clinical findings identified, 
including any limitation of motion, the 
examiner should distinguish whether such 
is due to service-connected low back 
strain, as opposed to any other back 
pathology including nonservice-connected 
disc disease.  If the examiner is unable 
to distinguish whether a symptom is due 
to service- or nonservice-connected 
pathology, (s)he should so state.   

b) The examiner should also comment on 
the functional limitations, if any, 
associated with the veteran's service-
connected low back strain, dissociating, 
if possible, any functional limitations 
due to disc disease or other nonservice-
connected pathology.  The examiner is 
requested to specifically comment on: I) 
whether pain is visibly manifested on 
movement; ii) the presence and degree of, 
or absence of, muscle atrophy 
attributable to the service-connected low 
back strain; iii) the presence or absence 
of changes in the condition of the skin 
indicative of disuse due to the service-
connected disability, or iv) the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected low back strain (as opposed to 
any other back pathology including disc 
disease).  The examiner must specifically 
state whether the veteran's complaints 
and any claimed subjective manifestations 
are in keeping with the objectively 
demonstrated back pathology.  If 
necessary to ascertain that, the veteran 
should be afforded imaging or other 
diagnostic studies.  

c) The examiner should also include 
comment on the impact, if any, of the 
veteran's service-connected low back 
strain on her ability to engage in 
employment. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and ensure that such is adequate 
for appellate review.  See Stegall v. 
West, 10 Vet. App. 489 (1998).  The RO 
should then re-adjudicate the issue of an 
increased rating for low back strain, 
with consideration of DeLuca v. Brown, 8 
Vet. App. 202 (1995) and other applicable 
case law and 38 C.F.R. 
§§ 4.40, 4.45 (1999).  

The RO should also re-adjudicate the 
issue of entitlement to entitlement to a 
TDIU in view of additional evidence 
obtained.  Any other development deemed 
necessary should be completed by the RO.  
See Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).  If any benefit sought on 
appeal remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case, 
containing all potentially applicable 
laws and regulations not previously 
included, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



